UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SPANSKI ENTERPRISES, INC.,

        Plaintiff/Counterclaim-Defendant,
                                                                     ORDER
              - against -
                                                               19 Civ. 1619 (PGG)
 TELEWIZJA POLSKA S.A.,

        Defendant/Counterclaim-Plaintiff.


PAUL G. GARDEPHE, U.S.D.J.:

               In this declaratory judgment action, Plaintiff and Counterclaim-Defendant

Spanski Enterprises, Inc. (“Spanski” or “SEI”) seeks a preliminary injunction against Defendant

and Counterclaim-Plaintiff Telewizja Polska S.A. (“TVP”) barring TVP from (1) interfering with

Spanski’s distribution of TV Polonia programming in North or South America; or (2)

distributing or transmitting TV Polonia programming in North or South America. (Proposed

Ord. (Dkt. No. 14)) For the reasons set forth below, Spanski’s motion for a preliminary

injunction will be denied.

                                        BACKGROUND

I.     THE CONTRACT

               This action arises from an exclusive distribution agreement for Polish-language

television programming. Spanski is a Canadian corporation with its principal place of business

in Ontario. (Cmplt. (Dkt. No. 1) ¶ 23) Spanski and its subsidiaries “distribut[e] Polish-language

television and radio content in North and South America via satellite and cable television, as well

as via the Internet.” (Id.) TVP is a “state-owned business corporation organized under the laws
of Poland. TVP owns and operates several Polish language television channels including the

TVP Polonia channel (formerly known as TV Polonia).” (Id. ¶ 24)

               On December 14, 1994, Spanski and TVP entered into a Polish-language contract

(the “Agreement”) in which TVP granted Spanski the exclusive right to distribute TV Polonia

programming in North America and South America.1 (Spanski Decl. (Dkt. No. 16), ¶ 20 & Exs.

17, 18) In the Agreement, TVP agreed to provide Spanski with television programming

produced and broadcast by TV Polonia amounting to at least sixteen hours of broadcast time per

day. (Id., Ex. 18 at 3)2 Spanski agreed to, inter alia, “broadcast the [TV Polonia programming]

via satellite, cable connections and other . . . distribution technologies” in North and South

America; recruit 25,000 subscribers for the programming; begin continuous broadcasting of the

TV Polonia programming by December 1, 1995; and pay TVP 8% of revenues generated each

quarter from subscriber fees and advertising sales. (Id. at 4)

               The term of the contract is addressed in Section 10 of the Agreement:

       1. The term of this Agreement is 25 (twenty-five) years and it comes into effect on the
          date of its signing. TVP and SEI may extend its term by subsequent 10 year periods.

       2. Each party may terminate this Agreement if the other party commits a significant
          violation of its provisions. . . .

(Id. at 6) Given that the Agreement was entered into on December 14, 1994, the initial 25-year

term expires on December 13, 2019.




1
   Both sides appear to agree that the document attached as Exhibit 17 to the Spanski Declaration
is the original Polish version of the Agreement, and that Exhibit 18 to the Spanski Declaration is
an accurate English translation of the Agreement. (See Spanski Decl. (Dkt. No. 16), Exs. 17-18;
Def. Appx. 2 (Dkt. No. 35), Ex. 1) These documents bear a date of 1996, however, and neither
side explains the discrepancy.
2
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Filing system.
                                                 2
               The Agreement provides that it is governed by Polish law. (Id. at 7) In 2002,

however, the parties amended the Agreement to provide that “[t]he Agreement is subject to the

law of the State of New York, USA, and all disputes will be regulated by a Federal Court in New

York City.” (Spanski Decl. (Dkt. No. 16), Ex. 22 at 4)

II.    THE PARTIES’ DISPUTE

               On December 14, 2018, Spanski provided TVP with written notice that Spanski

was exercising its alleged right under the Agreement to “extend[] the term of the Agreement for

an additional ten years pursuant to paragraph 10.1 of the Agreement.” (Cmplt. (Dkt. No. 1) ¶ 28)

In a January 11, 2019 letter, TVP rejected Spanski’s attempt to extend the term of the

Agreement, asserting that Spanski did not have a unilateral right to extend the term of the

Agreement. According to TVP, “‘[a]ny extension of the Agreement would require the mutual

consent of both TVP and SEI.’” (Id. ¶ 29) Spanski then filed this lawsuit, in which it seeks a

declaration that it has a right under the Agreement to unilaterally extend the term of the

Agreement for an additional ten-year period. (Id. at 12)

               The parties’ dispute turns on Section 10.1 of the Agreement:

       The term of this Agreement is 25 (twenty-five) years and it comes into effect on the date
       of its signing. TVP and SEI may extend its term by subsequent 10 year periods.

(Spanski Decl. (Dkt. No. 16), Ex. 18 § 10.1)

               As noted above, the Agreement is a Polish-language contract. In connection with

this case and several other litigations against TVP, however, Plaintiff has proffered a “certified

English translation” of the Agreement, including Section 10.1. (Id., Ex. 18) The language




                                                 3
quoted above from Section 10.1 of the Agreement is from the “certified English translation” that

Plaintiff has submitted to this Court and several other courts. (Id. ¶ 20)3

               Although Plaintiff has repeatedly relied on the English translation cited by the

Court, Plaintiff now contends that the language “TVP and SEI may extend its term by

subsequent 10 year periods” should be read to say “‘TVP and SEI [each of them] may extend

[the Agreement’s] term by subsequent ten-year periods,’” or “TVP or SEI may extend [the

Agreement’s] term by subsequent ten-year periods.” (Cmplt. (Dkt. No. 1) ¶ 9; Pltf. Expert Rpt.

(Dkt. No. 18) ¶ 18)

               In support of this argument, Plaintiff cites to the original Polish. The beginning of

the sentence at issue – “TVP and SEI” – is premised on the original Polish: “TVP i SEI.”

(Spanski Decl. (Dkt. No. 16), Ex. 17 § 10; Ex. 18 § 10) Plaintiff agrees that the Polish word “i”

is properly translated as “and” (see id.), but contends that “the connective ‘and’ (‘i’) is

tantamount to the connective ‘or’ (‘lub’).” (Pltf. Expert Rpt. (Dkt. No. 18) ¶ 18) In other words,

Plaintiff concedes that “i” is properly translated as “and,” but also contends that “i” can also be

translated as “or.” Plaintiff thus asserts that the sentence at issue should be read to say that “TVP

or SEI may extend its term for further ten-year periods,” or as “TVP and SEI [each of them] may

extend its term by subsequent ten-year periods.” (Id.; Cmplt. (Dkt. No. 1) ¶ 9) According to

Plaintiff, the Agreement grants either side the unilateral right to extend the Agreement in ten-

year periods in perpetuity.




3
  Spanski submitted the same “certified English translation” of the Agreement in Spanski Enters.
v. Telewizja Polska, No. 12 Civ. 957 (D.D.C. Feb. 6, 2015) (Pltf. Resp. to Def. Stmt. of Material
Facts (Dkt. No. 27) ¶ 9 & Ex. 35); Spanski Enters. v. Telewizja Polska, No. 14 Civ. 2570
(S.D.N.Y Apr. 18, 2014) (Piscora Decl. (Dkt. No. 26) ¶ 6 & Ex. 5); and Spanski Enters. v.
Telewizja Polska, No. 7 Civ. 930 (S.D.N.Y Apr. 2, 2007) (Spanski Decl. (Dkt. No. 13) ¶ 6 & Ex.
2).
                                                  4
               Defendant contends that “TVP i SEI” means “TVP and SEI,” and that both sides

must consent before the Agreement is extended beyond the initial twenty-five year term. (Def.

Br. (Dkt. No. 31) at 8)

III.    PROCEDURAL HISTORY

               The Complaint was filed on February 21, 2019. (Cmplt. (Dkt. No. 1)) Plaintiff

seeks a declaration that it has properly exercised its alleged option under the Agreement to

extend the Agreement for an additional term of ten years. (Id. at 12) On November 6, 2019,

Plaintiff moved by order to show cause for a preliminary injunction barring Defendant from (1)

interfering with Spanski’s distribution of TV Polonia programming in North or South America;

or (2) distributing or transmitting TV Polonia programming in North or South America.

(Proposed Ord. (Dkt. No. 14)) On December 2, 2019, this Court conducted a hearing concerning

Plaintiff’s motion. (Dec. 2, 2019 Hrg. Tr.)

                                           DISCUSSION

I.     SUBJECT MATTER JURISDICTION

               This Court has subject matter jurisdiction pursuant to the Foreign Sovereign

Immunities Act, which provides original jurisdiction over “any nonjury civil action against a

foreign state . . . as to any claim for relief in personam with respect to which the foreign state is

not entitled to immunity either under sections 1605-1607 of this title or under any applicable

international agreement.” 28 U.S.C. § 1330. The definition of “foreign state” includes “an organ

of a foreign state or political subdivision thereof.” 28 U.S.C. § 1603. Here, TVP is an organ of

Poland, and this action arises from TVP’s commercial activity in the United States – the

distribution and transmission of Polish-language television programming. The Foreign

Sovereign Immunities Act does not provide the organ of a foreign state with immunity where



                                                  5
“the action is based upon a commercial activity carried on in the United States by the foreign

state.” 28 U.S.C. § 1605. Accordingly, this Court has subject matter jurisdiction.

II.    LEGAL STANDARDS

       A.      Preliminary Injunction Standard

               A court may issue a preliminary injunction only where

       [First,] the plaintiff has demonstrated “either (a) a likelihood of success on the
       merits or (b) sufficiently serious questions going to the merits to make them a fair
       ground for litigation . . . .” Second, the court may issue the injunction only if the
       plaintiff has demonstrated “that he is likely to suffer irreparable injury in the
       absence of an injunction.” . . . Third, a court must consider the balance of
       hardships between the plaintiff and defendant and issue the injunction only if the
       balance of hardships tips in the plaintiff’s favor. Finally, the court must ensure
       that the “public interest would not be disserved” by the issuance of a preliminary
       injunction.

Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir. 2010) (citations omitted).

               This Circuit has held that “[t]he ‘serious questions’ standard permits a district

court to grant a preliminary injunction in situations where it cannot determine with certainty that

the moving party is more likely than not to prevail on the merits of the underlying claims, but

where the costs outweigh the benefits of not granting the injunction.” Citigroup Glob. Markets,

Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) Under this

approach, the moving party “must additionally establish that ‘the balance of hardships tips

decidedly’ in its favor . . . .” Id. (quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596

F.2d 70, 72 (2d Cir. 1979)) (emphasis added in Citigroup). The resulting analysis yields

“flexibility in the face of varying factual scenarios and the greater uncertainties inherent at the

outset of particularly complex litigation.” Id. “Thus, a preliminary injunction may issue even if

the probability of the movant ultimately prevailing is less than fifty percent.” Pamlab, L.L.C. v.

Macoven Pharm., L.L.C., 881 F. Supp. 2d 470, 475 (S.D.N.Y. 2012).



                                                  6
       B.      Contract Interpretation Under New York Law

               As discussed above, the Agreement – as amended in 2002 – provides that it “is

subject to the law of the State of New York, USA, and all disputes will be regulated by the

Federal Court in New York City.” (Spanski Decl. (Dkt. No. 16), Ex. 22 at 4)

               “Under New York law, the initial interpretation of a contract ‘is a matter of law

for the court to decide.’” K. Bell & Assocs. v. Lloyd’ s Underwriters, 97 F.3d 632, 637 (2d Cir.

1996) (quoting Readco, Inc. v. Marine Midland Bank, 81 F.3d 295, 299 (2d Cir. 1996)); see also

Terwilliger v. Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000) (“Construing an unambiguous

contract provision is a function of the court, rather than a jury, and matters extrinsic to the

agreement may not be considered when the intent of the parties can fairly be gleaned from the

face of the instrument.”) (citing Teitelbaum Holdings, Ltd. v. Gold, 48 N.Y.2d 51, 56 (1979)).

However, “[w]here there are alternative, reasonable constructions of a contract, i.e., the contract

is ambiguous, the issue ‘should be submitted to the trier of fact.’” K. Bell & Assocs., 97 F.3d at

637 (quoting Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d Cir. 1993)).

“[T]he question of whether [a contract] is ambiguous is a matter of law to be determined by the

Court.” Hugo Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 608, 616 (2d Cir. 2001) (internal

quotation marks and citations omitted).

               “Straining a contract’s language beyond its reasonable and ordinary meaning does

not create an ambiguity. . . . Nor may an ambiguity be found where the contract has a definite

meaning, and where no reasonable basis exists for a difference of opinion about that meaning.”

Brass v. American Film Techs., Inc., 987 F.2d 142, 149 (2d Cir. 1993) (citations omitted).

               Under New York law, “when parties set down their agreement in a clear,

complete document, their writing should as a rule be enforced according to its terms.” W.W.W.



                                                  7
Assocs. v. Giancontieri¸ 77 N.Y.2d 157, 162 (1990). “Evidence outside the four corners of the

document as to what was really intended but unstated or misstated is generally inadmissible to

add to or vary the writing.” Id.; see also Schron v. Troutman Sanders LLP, 20 N.Y.3d 430, 436

(2013) (“[E]vidence is inadmissible to alter or add a provision to a written agreement.”).

               Here, the Agreement contains an integration clause, which states that “[t]his

Agreement contains all understandings between the parties hereto.” (Spanski Decl. (Dkt. No.

16), Ex. 18 § 15) An integration clause establishes “the parties’ intent that the [a]greement [in

question] is to be considered a completely integrated writing,” Primex Int’l Corp. v. Wal-Mart

Stores, 89 N.Y.2d 594, 600 (1997), and “[a] completely integrated contract precludes extrinsic

proof to add to or vary its terms.” Id.

               “Extrinsic evidence of the parties’ intent may be considered . . . if the agreement

is ambiguous,” however. Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002); see

also Kasowitz, Benson, Torres & Friedman, LLP v. Duane Reade, 98 A.D.3d 403, 406 (1st Dep’t

2012) (“‘[E]xtrinsic evidence may not be considered unless the document itself is ambiguous.’”

(quoting South Rd. Assoc., LLC v. Int’l Bus. Machs. Corp., 4 N.Y.3d 272, 278 (2005))). “An

ambiguity exists where the terms of [a contract] could suggest ‘more than one meaning when

viewed objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.’” Morgan Stanley Group Inc. v. New

England Ins. Co., 225 F.3d 270, 275 (2d Cir. 2000) (quoting Lightfoot v. Union Carbide Corp.,

110 F.3d 898, 906 (2d Cir. 1997)). No ambiguity exists, however, when contract language has

“a definite and precise meaning, unattended by danger of misconception in the purport of the




                                                 8
[contract] itself, and concerning which there is no reasonable basis for a difference of opinion.”

Breed v. Ins. Co. of N. Am., 46 N.Y.2d 351, 355 (1978) (citations omitted).

               “In accordance with cardinal doctrines of contract interpretation, courts must

endeavor to read a contractual document in a manner that gives effect to all of its provisions and

that causes them to be consistent with one another.” DaPuzzo v. Globalvest Mgmt. Co., L.P.,

263 F. Supp. 2d 714, 729 (S.D.N.Y. 2003) (citing Mastrobuono v. Shearson Lehman Hutton,

Inc., 514 U.S. 52, 63 (1995)). Moreover, “‘a court should not adopt an interpretation which will

operate to leave a provision of a contract without force and effect.’” JA Apparel Corp. v.

Abboud, 568 F.3d 390, 405 (2d Cir. 2009) (quoting Corhill Corp. v. S.D. Plants, Inc., 9 N.Y.2d

595, 599 (1961)); see also Verzani v. Costco Wholesale Corp., 641 F. Supp. 2d 291, 299

(S.D.N.Y. 2009) (“[T]he court may not read [an] agreement to make any of its terms

meaningless, or construe its language to render particular provisions ‘mere surplusage.’”

(citations omitted)), aff’d, 387 F. App’x 50 (2d Cir. 2010); Del Glob. Techs. Corp. v. Park, 3

Civ. 8867 (PGG), 2008 WL 5329963, at *3 (S.D.N.Y. Dec. 15, 2008) (“It is a ‘cardinal rule of

contract interpretation that a court shall not interpret an agreement in a way which leaves a part

meaningless or ineffectual.’” (quoting Hauser v. W. Group Nurseries, Inc., 767 F. Supp. 475,

488 (S.D.N.Y. 1991))). Finally, courts “must avoid interpreting a contract in a manner that

would be ‘absurd, commercially unreasonable, or contrary to the reasonable expectations of the

parties.’” Landmark Ventures, Inc. v. Wave Sys. Corp., No. 11 Civ. 8440, 2012 WL 3822624, at

*3 (S.D.N.Y. Sept. 4, 2012) (quoting In re Lipper Holdings, LLC, 1 A.D.3d 170, 170 (1st Dep’t

2003)).




                                                 9
III.   ANALYSIS

       A.      Likelihood of Success or Fair Ground for Litigation

               Spanski contends that the plain language of the Agreement unambiguously grants

it the unilateral right to extend the Agreement in ten-year increments in perpetuity. (Pltf. Br.

(Dkt. No. 15) at 20-22) To satisfy the “likelihood of success or fair ground for litigation”

element, Spanski must thus proffer an interpretation of the plain language of the Agreement that

persuasively demonstrates that the Agreement grants it the unilateral right to extend the

Agreement in perpetuity.

               As discussed above, resolution of this issue turns on Section 10.1 of the

Agreement, which reads, “TVP and SEI may extend its term by subsequent 10 year periods.”

(Spanski Decl. (Dkt. No. 16), Ex. 18 § 10) In the original Polish, the first three words are “TVP i

SEI,” with “i” being the Polish conjunction. (Spanski Decl. (Dkt. No. 16), Ex. 17 § 10)

Although Spanski has submitted to this Court and several other courts an English translation that

says “TVP and SEI,” it now argues that “TVP i SEI” means “TVP or SEI.” (Pltf. Expert Rpt.

(Dkt. No. 18) ¶ 20) According to Spanski, Section 10.1 should be read as “TVP or SEI may

extend its term for further ten-year periods,” or as “TVP and SEI [each of them] may extend its

term by subsequent ten-year periods.” (Spanski Decl. (Dkt. No. 16) ¶ 20; Cmplt. (Dkt. No. 1) ¶

9) The Court concludes that Spanski’s interpretation of the plain language of Section 10.1 of the

Agreement is not persuasive.

               As an initial matter, Spanski’s repeated adoption of the English translation “TVP

and SEI” significantly undermines its current effort to argue that the phrase at issue should be

understood as “TVP or SEI.” Based on the “certified English translation” Spanski has proffered

in this action and in several other litigations, the language that was selected by the parties is



                                                  10
“TVP and SEI.” As Plaintiff’s expert’s report makes clear, the parties could have chosen to use

the phrase “TVP lub SEI,” which means “TVP or SEI.” (Pltf. Expert Rpt. (Dkt. No. 18) ¶ 18)

Although Plaintiff’s expert contends that “the connective ‘and’ (‘i’) is tantamount to the

connective ‘or’ (‘lub’),” (id.) it is obvious that “i” and “lub” are two different words; ‘i’ means

“and” and “lub” means “or.” The parties here chose to use the word “i,” and this Court is not

free to substitute the word “lub” for the word that the parties actually chose. In short, the

language selected by the parties supports Defendant’s interpretation of the Agreement.

               Immediately adjacent language in the Agreement likewise supports Defendant’s

interpretation of the contract. The next sentence after “TVP and SEI may extend its term by

subsequent 10 year periods” reads: “Each party may terminate this Agreement if the other party

commits a significant violation of its provisions.” (Spanski Decl. (Dkt. No. 16), Ex. 18 § 10)

Accordingly, when the parties intended to provide for unilateral rights, they referred to “each

party.” There is no such language in the clause at issue. The Agreement could have said, in the

immediately preceding sentence, “each party may extend [the Agreement’s] term by subsequent

10 year periods,” or “either TVP or SEI may extend [the Agreement’s] term by subsequent 10

year periods.” Instead, the parties chose the conjunctive, indicating that TVP and SEI – together

– could decide to extend the term of the Agreement in ten-year increments.

               The Court must also interpret the Agreement in such a way as to avoid an absurd

result. See Landmark Ventures, Inc. v. Wave Sys. Corp., 2012 WL 3822624, at *3 (“The Court

must avoid interpreting a contract in a manner that would be ‘absurd, commercially

unreasonable, or contrary to the reasonable expectations of the parties.’”). It strains belief that

either side – in connection with a distribution agreement that had an initial term of twenty-five




                                                 11
years – would have agreed to give the other side the unilateral right to continue the agreement –

on the same terms – in perpetuity.

               Spanksi argues, however, that unless its interpretation is adopted, the phrase

“TVP and SEI may extend [the Agreement’s] term by subsequent 10 year periods” is

superfluous. (Pltf. Br. (Dkt. No. 15) at 20-22) As discussed above, “[i]t is a ‘cardinal rule of

contract interpretation that a court shall not interpret an agreement in a way which leaves a part

meaningless or ineffectual.’” Del Glob. Techs. Corp. v. Park, 2008 WL 5329963, at *3. A

refusal to adopt Plaintiff’s interpretation of the extension provision does not render that provision

superfluous or meaningless, however.

               The extension provision addresses an important issue: the right to extend the 25-

year Agreement. One possible interpretation of the extension provision is that the parties agreed

that an extension in ten-year increments would be possible, but only if “TVP and SEI” agreed to

such an extension. Interpreting the extension provision in this fashion, the parties selected this

language to make clear that neither TVP nor SEI would have the unilateral right to extend the

Agreement.4

               Acknowledging that Spanski – in order to obtain a preliminary injunction – need

not demonstrate that its chance of prevailing on the merits is 50% or greater – see Pamlab

L.L.C., 881 F. Supp. 2d at 475 – the Court concludes that Spanski’s showing – at this stage of

the litigation – is not sufficient to justify the issuance of a preliminary injunction. Stated another

way, Spanski’s interpretation of the plain language of Section 10.1 of the Agreement is not



4
  Spanski argues that “the drafters [of the Agreement] repeatedly used the phrase ‘the parties’
when mutual agreement was required.” (Pltf. Reply Br. (Dkt. No. 36) at 9) But “TVP and SEI”
are “the parties” to the Agreement; accordingly, “TVP and SEI” is synonymous with “the
parties.”


                                                  12
sufficiently persuasive to justify the issuance of injunctive relief.5 Plaintiff has not demonstrated

that its interpretation of the plain language of the extension provision is likely to be successful,



5
  Given that both sides assert that the plain language of the Agreement unambiguously supports
their interpretation (see Pltf. Br. (Dkt No. 15) at 20-22; Def. Br. (Dkt. No. 31) at 8-9), this
Court’s resolution of Plaintiff’s motion is not premised on parol evidence. Suffice it to say,
however, that the parol evidence that has been submitted to the Court does not suggest that the
Agreement was intended to grant either side the unilateral right to perpetually extend the
Agreement in ten-year increments.

It appears that negotiations regarding Section 10.1 – the term provision – took place over a five-
day period in November 1994. During this time, the parties exchanged telefaxes containing
proposed language. See Dec. 2, 2019 Hrg. Tr. On Thursday, November 24, 1994, TVP faxed
Spanski a draft Agreement that provided for a twenty-five year term and said nothing about an
extension. (Dkt. No. 35-1 at 78) On Friday, November 25, 1994, Spanski proposed language
stating that “[t]his Contract shall be concluded for a period of 25 (twenty five) years with TVP
and SEI having the right to extend it by successive ten-year periods. . . .” (Spanski Decl. (Dkt.
No. 16) ¶ 14 & Ex. 10 at 4) This language – which was not adopted – could be read to suggest
that either TVP or SEI had the right to unilaterally extend the Agreement’s term.

In a telefax later that day, TVP proposed that the words “to mutually agreed extension” be added
to Spanski’s proposed language for Section 10.1. (Id. ¶¶ 15-16, Ex. 12 at 4, Ex. 14 at 3) The
“mutually agreed” language likewise does not appear in the final version of the Agreement.

Spanski replied by telefax on Saturday, November 26, 1994. Spanski argued that if the extension
was subject to mutual consent, “we will have to renegotiate the contract.” Spanski warned that
the 8% fee SEI had agreed to pay TVP for its programming would likely be reduced twenty-five
years hence. According to Spanski, it was in TVP’s interest to lock-in the 8% fee:

    TVP’s and SEI’s extension rights guarantee the interest of both TVP and SEI. It is
    highly probable that in 25 years the level of fees that SEI agreed to pay to TVP (8%)
    will be a complete “dinosaur.” Then, we can apply fees of approximately 2%.
    (Those that are currently applicable are 4% and there is a clearly declining tendency).
    In case of an “agreeable extension” we will have to renegotiate the contract. This will
    obviously impact the vital elements of this Contract.

(Id., Ex. 16 at 6)

On Monday, November 28, 1994, TVP faxed Spanski what became the final version of the
Agreement. (Dkt. No. 35-2 at 18) The final version of the extension provision does not contain
the “having the right to extend” language proposed by Spanski, nor does it contain the “mutually
agreed extension” language proposed by TVP. Instead, the extension provision merely states
that “TVP and SEI may extend [the Agreement’s] term for successive ten-year periods.” (Id.)


                                                  13
nor has Plaintiff demonstrated that its plain language interpretation raises “sufficiently serious

questions going to the merits to make them a fair ground for litigation.” Salinger, 607 F.3d at

79.6 Accordingly, Plaintiff’s motion for a preliminary injunction will be denied.

                                         CONCLUSION

               For the reasons stated above, Plaintiff’s motion for a preliminary injunction (Dkt.

No. 14) is denied.

               Defendant’s cross-motion for summary judgment (Dkt. No. 30) is stricken, based

on Defendant’s failure to comply with this Court’s pre-motion conference requirement. The

Court notes that pre-discovery motions for summary judgment are disfavored in this Circuit.

“‘Only in the rarest of cases may summary judgment be granted against a [party] who has not

been afforded the opportunity to conduct discovery.’” Ass’n of Car Wash Owners Inc. v. City of



The parties thus opted for contract language that is less clear than what they had proposed in
their competing telefaxes. Having said that, Spanski has not convincingly demonstrated that the
language that was chosen was intended to grant either side the unilateral right to perpetually
extend the Agreement in ten-year increments.
6
  Spanski alleges that, over the past twenty-five years, TVP has engaged in a variety of bad faith
conduct in breach of the Agreement. For example, Spanski cites 2007 litigation in this District
that ended in a 2009 settlement in which TVP acknowledged that, with limited exceptions, SEI
would remain the exclusive distributor of TV Polonia in North America and South America for
the duration of the Agreement. (Spanski Decl. (Dkt. No. 16), Ex. 23) In 2010, soon after this
settlement, Spanski filed another lawsuit in this District alleging that TVP had licensed TV
Polonia to Polvision, Spanski’s competitor. (Id. ¶ 31) Spanski won a judgment of $118,680 in
damages. (Id. ¶ 32) And in 2012, SEI brought a copyright infringement action against TVP in
the U.S. District Court for the District of Columbia, premised on TVP’s distribution of TV
Polonia in the U.S. via the Internet. (Id. ¶ 33) The district court found that TVP had infringed
SEI’s exclusive copyrights and awarded SEI $3,060,000 in damages as well as over $850,000 in
costs and attorneys’ fees. (Id. ¶ 34) SEI alleges that TVP has failed to pay this judgment. (Id. ¶
35)

The issue before this Court is not whether TVP has engaged in bad faith conduct in the past,
however. Instead, the issue is whether Spanski has offered a persuasive interpretation of the
plain language of the Agreement’s extension provision that gives it a unilateral right to extend
the Agreement in perpetuity. As discussed above, the Court concludes that it has not.
                                                 14
New York, 911 F.3d 74, 83 (2d Cir. 2018) (quoting Hellstrom v. U.S. Dep't of Veterans Affairs,

201 F.3d 94, 97 (2d Cir. 2000)). Plaintiff's motion to strike a declaration submitted in support of

Defendant's cross-motion for summary judgment is denied as moot. (Dkt. No. 39)

               The parties are directed to submit a joint letter by December 9, 2019, stating how

they wish to proceed in light of this Court' s ruling denying Plaintiff's motion for a preliminary

injunction.

               The Clerk of Court is directed to terminate the motions (Dkt. Nos. 14, 30, 39).

Dated: New York, New York
       December 2, 2019                               SO ORDERED.



                                                      Paul G. Gardephe
                                                      United States District Judge




                                                15
